     Case 3:20-cv-00618-MMD-WGC Document 9 Filed 04/19/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     BRUCE BIRCH,                                       Case No. 3:20-cv-00618-MMD-WGC
7                                     Plaintiff,                     ORDER
             v.
8
      DOUGLAS RANDS,
9
                                  Defendant.
10

11          On November 5, 2020, Plaintiff Bruce Birch, then an inmate in the custody of the

12   Nevada Department of Corrections, initiated this prisoner civil rights action pursuant to 42

13   U.S.C. § 1983. (ECF No. 1-1.) On January 13, 2021, the Court directed Defendant

14   Douglas Rands to file a suggestion of death on the record. (ECF No. 5.) The Court issued

15   this order after a suggestion of death on the record was filed in Case No. 3:19-cv-00043-

16   MMD-CLB, in which Birch was the plaintiff. That case was dismissed with prejudice on

17   April 13, 2021 after no motion for substitution was made in accordance with Rule 25(a)(1)

18   of the Federal Rules of Civil Procedure. (See Case No. 3:19-cv-00043-MMD-CLB, ECF

19   No. 153.) Defendant Rands filed in this action a suggestion of death on January 14, 2021.

20   (ECF No. 7.)

21          Before the Court is the Report and Recommendation of United States Magistrate

22   Judge William G. Cobb (ECF No. 8), recommending that this action be dismissed under

23   Fed. R. Civ. P. 25(a)(1). Because no motion for substitution has been made by a party or

24   the decedent’s successor or representatives in cases before this Court where Birch is the

25   plaintiff,1 the Court adopts Judge Cobb’s Report and Recommendation, and will dismiss

26   this action with prejudice. Accordingly, Birch’s application to proceed in forma pauperis

27   (ECF No. 1) is denied as moot.

28          1See
              Case Nos. 3:19-cv-00640-APG-WGC, 3:19-cv-00643-MMD-WGC, 3:20-cv-
     00423-MMD-WGC, 3:20-cv-00493-MMD-CLB, and 3:20-cv-00544-GMN-CLB.
     Case 3:20-cv-00618-MMD-WGC Document 9 Filed 04/19/21 Page 2 of 2



1           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

2    8) is accepted and adopted in full.

3           It is further ordered that Plaintiff Bruce Birch’s application to proceed in forma

4    pauperis (ECF No. 1) is denied as moot.

5           It is further ordered that this action is dismissed with prejudice.

6           The Clerk of Court is directed to enter judgment accordingly and close this case.

7           DATED THIS 19th Day of April 2021.
8

9

10                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
